PER CURIAM.
John Maynard appeals a non-final order transferring his habeas corpus petition from Okeechobee County, where he is incarcerated, to Manatee County, where he was convicted and sentenced. . After reviewing Maynard’s petition, we conclude that it is unauthorized because it raises claims that should have been raised on direct appeal or in -a timely motion for postconviction relief. See Baker v. State, 878 So.2d 1236, 1245-46 (Fla.2004). As the petition is unauthorized, the trial court was not required to transfer it to Manatee County. Rafael v. Crews, 154 So.3d 505, 507 (Fla. 4th DCA 2015). Accordingly, we reverse the trial court’s order and remand this case with instructions to dismiss the petition as unauthorized. Id.

Reversed and remanded with instructions.

GROSS, TAYLOR and FORST, JJ., concur.